Title: From James Madison to Ebenezer Stevens, 28 January 1807
From: Madison, James
To: Stevens, Ebenezer



Sir.
Department of State, January 28th. 1807.

Your letter of the 24th. October respecting the Minerva is not recollected:  if it came to hand, it is mislaid, and has not been found after a search.  For the American Vessels burned by Admiral Allemand, Genl. Armstrong had made a claim more than a year ago and received a promise that indemnification should be made.  His subsequent communications do not, however, add anything respecting the subject.  It would therefore be well for you to communicate your case, with proper statements & documents to him.  Enclosed is a passport for Mr. Reusseau.  I am &c.

James Madison

